Citation Nr: 1140830	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-36 435 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Further processing of this appeal was undertaken by the RO in Chicago, Illinois.  

In his substantive appeal of August 2009, the Veteran requested a hearing before the Board, sitting at the RO.  That request was withdrawn in writing in October 2009 and no other request for a hearing remains pending.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of the Veteran's entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran was exposed to inservice acoustic trauma and he now has bilateral hearing loss meeting the criteria of 38 C.F.R. § 3.385; the evidence is at least in relative equipoise that the Veteran's bilateral hearing loss is the direct result of inservice acoustic trauma.  



CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The general norm is that, before addressing the merits of a claim on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In this instance, however, the disposition of the matter herein addressed on its merits is wholly in favor of the Veteran.  For this reason, the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

Service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, including an organic disease of the nervous system, such as a sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran offers a credible account that is not otherwise contradicted by evidence on file, to the effect that he was subjected to excessive noise levels in service without ear protection, principally as a result of his duty assignments in the Coast Guard aboard vessels with noisy diesel engines.  To that extent, inservice acoustic trauma is conceded.  

The Veteran otherwise credibly reports having experienced hearing loss problems in service and for a continuous period following service.  He alleges, although it not reflected in service treatment records, that he sought and received treatment for ear-related complaints in service.  Service examination and treatment records are negative for any complaints or findings involving hearing loss and no hearing loss was indicated on whispered and spoken voice testing undertaken at service entrance and exit.  That notwithstanding, the Veteran indicates that he has worn hearing aids prescribed by private medical practitioners since 1964 and that his postservice employment in an office environment did not expose him to excessive noise levels.  

A VA audiological examination in 2006, as well as private audiometric testing beginning in 2003, identify hearing loss of both ears meeting the criteria of 38 C.F.R. § 3.385.  Also presented are equally divided and probative medical opinions as to the nexus between the Veteran's bilateral hearing loss and inservice acoustic trauma.  In view of the foregoing, and in light of the Veteran's credible account of inservice hearing loss and its persistence postservice, with treatment therefor beginning in or about 1964, the Board finds the record is at least in relative equipoise as to the service incurrence of the Veteran's bilateral hearing loss.  Accordingly, service connection for bilateral hearing loss is warranted, and, to that extent, the benefit sought on appeal is granted.  


ORDER

Service connection for bilateral hearing loss is granted.  



REMAND

The Veteran also alleges that he has tinnitus of the ears as a result of inservice acoustic trauma and has had that tinnitus for some time.  He contends that the VA examination conducted in 2007, in which the VA examiner indicated that the Veteran voiced no complaints of tinnitus, was inadequate, citing its brevity, the examiner's eating during the examination, and the examiner's failure to question him regarding the presence or absence of tinnitus.  On that basis, he requests another examination and a medical opinion as to nexus.  

The January 2007 report involving a VA audiological examination includes the statement that, when the VA examiner questioned the Veteran about the presence of tinnitus, he was told that no tinnitus was present.  Moreover, the existence of tinnitus is not otherwise referenced in reports of private audiometric testing compiled in 2003 and 2006, with the 2006 report indicating that the Veteran reported no symptoms of hearing loss.  The Veteran nevertheless has indicated throughout the claim process beginning in 2006 that he has tinnitus, which the Board notes is not an objectively identifiable entity, but a subjective sensation.  In light of both VA and private examination reports reflecting no symptoms of tinnitus it is unclear if the Veteran is aware of what tinnitus is, however.  The Board is also mindful of the Veteran's account that he sought and received medical assistance from Rhodes Hearing Center in Brookport, Illinois, in 1964 and Beltone in West Frankford, Illinois in 1975 (since relocated to Carbondale, Illinois) for hearing difficulties and, under the circumstances, efforts to obtain those records are advisable in order to determine whether a complaint of tinnitus was then made known.  In addition, the conduct of a VA ear, nose, and throat examination is found to be in order.  

Accordingly, this portion of the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request that the Veteran identify all medical professionals who have examined or treated him for tinnitus since his discharge from military, to include Rhodes Hearing Center and Beltone, or others to whom he confided that he was experiencing tinnitus.  The Veteran is advised to obtain and submit statements from those individuals who might have direct knowledge of the date of onset and/or progression of his tinnitus.  

2.  Based on the Veteran's response, and upon obtaining authorization from the Veteran for the release of private medical records, obtain from any of the listed medical providers copies of their examination and treatment records relating to the Veteran's ear difficulties for inclusion in his VA claims folder.  

3.  Thereafter, afford the Veteran a VA ear, nose, and throat examination by someone other than M. Mann in order to evaluate the nature and etiology of his claimed tinnitus.  The claims folder should be made available to the examiner in conjunction with the examination.  That examination should entail a complete medical history, clinical examination, and all pertinent diagnostic testing.  The examiner should clearly establish that the Veteran is aware of the nature of tinnitus and how it is manifested.  All relevant diagnoses should be set forth.  

The examiner is also asked to furnish an opinion, with a complete supporting rationale, as to the following:

Is it at least as likely as not (50 percent or greater degree of probability) that any tinnitus now present originated in or during service or is otherwise attributable, in whole or in part, to military service or any event thereof, including conceded acoustic trauma?

Is it at least as likely as not (50 percent or greater degree of probability) that any tinnitus now present is proximately due to or been chronically worsened, in whole or in part, by service connected bilateral hearing loss?

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

4.  Lastly, readjudicate the Veteran's claim for service connection for tinnitus, and if the benefit sought on appeal remains denied, issue to the Veteran and his representative a supplemental statement of the case and provide an appropriate amount of time in which they may respond.  Thereafter, return the appeal to the Board. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


